By the court.

The question to be decided is, whether this defendant is liable for the escape mentioned in the declaration, and must be determined by a recurrence to the statutes relative to prisons and sheriffs.
The prison keeper is made liable, by statute, for all escapes which he voluntarily' permits, and for all which happen through his negligence,
*146Bat it is the duty of the court of common pleas to o. inspect, and keep in repair, prisons ; and when an escape happens, through the insufficiency of the gaol, an action is given against the sheriff. But the action is brought, not for the default or negleet of the sheriff, but of the county, and he is entitled to recover of the county, not only what he may be compelled to pay, but for his costs and trouble.
It is therefore clear, that the prison keeper is not responsible for the sufficiency of the gaol.
And we are of opinion that it is not necessary that the action should be brought against the sheriff, by his own name, during whose time the escape happened, but that it lies against the sheriff, eo nomine, he being merely the representative of the county in the suit.

The verdict must be set ande and a nonsuit entered.